 391324 NLRB No. 72AMINCOAmerican Industrial Container Corporation d/b/aAminco and United Electrical, Radio and Ma-chine Workers of America, Local 637 (UE).
Case 6ŒCAŒ27474September 19, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSOn December 4, 1996, Administrative Law JudgeArthur J. Amchan issued the attached decision. The
Respondent filed exceptions and a supporting brief,
and the General Counsel filed an answering brief.The National Labor Relations Board has consideredthe decision and the record in light of the exceptions
and briefs, and has decided to affirm the judge™s rul-
ings, findings, and conclusions and to adopt the rec-
ommended Order as modified and set forth in full
below.We agree with the the judge™s finding that the Re-spondent violated Section 8(a)(3) and (1) of the Act by
discharging employee Joseph Welch. We note, how-
ever, that the judge slightly mischaracterized the extent
of Welch™s union activities as compared with other
employees who, like Welch, were serving their 90-day
probationary period during the Union™s organizational
campaign. Specifically, the judge found that, while
other probationary employees openly supported the
Union, Welch was the only probationary employee
who passed out union leaflets at the plant gate and reg-
ularly attended organizing meetings. The record shows
that Welch was not the only probationary employee
who engaged in these activities. Nevertheless, the
record supports the judge™s conclusion that Welch en-
gaged in more union activity than other probationary
employees. In addition, Plant Manager Shepherd con-
ceded that he saw Welch distributing prounion mate-
rials at the plant gate, and that he observed Welch en-
gaging in a greater amount of activity on behalf of the
Union than the average employee. Accordingly, we
find ample support in the record for the judge™s finding
that the General Counsel established that the Respond-
ent knew of Welch™s numerous union activities and
knew that he was among the most active union sup-
porters.The judge also mistakenly stated that other proba-tionary employees who were discharged between Janu-
ary 1, 1994, and August 30, 1995, had committed
some work-related transgression ‚‚immediately before™™
their discharges. In fact, the record indicates that these
transgressions occurred at various times during the ter-
minated employees™ 90-day probationary period. This
misstatement, however, does not undercut the judge™s
findings that the Respondent™s asserted reasons for dis-charging Welch were pretextual, and that Welch wastreated disparately as compared with other probation-
ary employees. Thus, the record shows that, unlike
Welch, all the other probationary employees who were
discharged between January 1994 and August 1995 for
failing to comply with the Respondent™s ‚‚call-in™™ re-
quirement had multiple failures to call in to report off
of work, or had many more absences than did Welch.
In addition, the record demonstrates that during this
time period, the Respondent gave permanent employee
status to at least three other probationary employees
who had significantly worse attendance/call-in records
than Welch, and that one of these employees had been
given a 5-day suspension for stealing during his proba-
tionary period but nonetheless was afforded permanent
status.Further evidence that Welch™s discharge was moti-vated by his union activities is evidenced by Plant
Manager Shepherd™s response to Welch™s request on
June 7, 1995, for his performance review which would
allow him to become a permanent employee. After ini-
tially telling Welch that there were not going to be any
reviews at that time ‚‚because of all the union bullshit
going on,™™ Shepherd summoned Welch to his office 3
hours later and told him that he was being discharged
because of poor attendance. Thus, it is clear that in re-
versing his course and giving Welch the review that he
had asked for, Shepherd had linked Welch to union ac-
tivity and decided that he should be discharged be-
cause of that activity. In sum, we agree with the
judge™s conclusion that the Respondent failed to carry
its burden to establish that Welch would have been
discharged even in the absence of his union activities.ORDERThe National Labor Relations Board orders that theRespondent, American Industrial Container Corpora-
tion d/b/a Aminco, Meadville, Pennsylvania, its offi-
cers, agents, successors, and assigns, shall1. Cease and desist from
(a) Discharging or otherwise discriminating againstany employee for supporting United Electrical, Radio
and Machine Workers of America, Local 637 (UE), or
any other union.(b) Threatening to impose stricter standards on pro-bationary employees because the Union has been se-
lected by the employees as their collective-bargaining
representative.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00391Fmt 0610Sfmt 0610D:\NLRB\324.051APPS10PsN: APPS10
 392DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerJoseph Welch full reinstatement to his former job or,
if that job no longer exists, to a substantially equiva-
lent position, without prejudice to his seniority or any
other rights or privileges previously enjoyed.(b) Make Joseph Welch whole for any loss of earn-ings and other benefits suffered as a result of the dis-
crimination against him in the manner set forth in the
remedy section of the judge™s decision.(c) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful dis-
charge of Joseph Welch, and within 3 days thereafter
notify him in writing that this has been done and that
the discharge will not be used against him in any way.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its Meadville, Pennsylvania facility copies of the at-
tached notice marked ‚‚Appendix.™™1Copies of the no-tice, on forms provided by the Regional Director for
Region 6, after being signed by the Respondent™s au-
thorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since August 16, 1995.(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
discharge or otherwise discriminateagainst any of you for supporting United Electrical,
Radio and Machine Workers of America, Local 637
(UE), or any other union.WEWILLNOT
threaten to impose stricter standardson probationary employees, because the Union has
been selected by you as your collective-bargaining rep-
resentative.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, within 14 days from the date of theBoard™s Order, offer Joseph Welch full reinstatement
to his former job or, if that job no longer exists, to a
substantially equivalent position, without prejudice to
his seniority or any other rights or privileges pre-
viously enjoyed.WEWILL
make Joseph Welch whole for any loss ofearnings and other benefits resulting from his dis-
charge, less any net interim earnings, plus interest.WEWILL
, within 14 days from the date of theBoard™s Order, remove from our files any reference to
the discharge of Joseph Welch and WEWILL
, within 3days thereafter, notify him in writing that this has been
done and that the discharge will not be used against
him in any way.AMERICANINDUSTRIALCONTAINERCORPORATIOND
/B/AAMINCODavid L. Shepley, Esq., for the General Counsel.James A. Prozzi, Esq. (Jackson, Lewis, Schnitzler &Krupman), of Pittsburgh, Pennsylvania, for the Respond-ent.DECISIONSTATEMENTOFTHE
CASEARTHURJ. AMCHAN, Administrative Law Judge. The Gen-eral Counsel and the Charging Party allege that the Respond-
ent, American Industrial Container Corporation (Aminco),
violated Section 8(a)(1) and (3) of the National Labor Rela-
tions Act when it discharged Joseph Welch on June 7, 1995.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00392Fmt 0610Sfmt 0610D:\NLRB\324.051APPS10PsN: APPS10
 393AMINCO1Shepherd concedes that he observed a greater amount of activityfor the Union by Welch than the average employee. At hearingShepherd stated that Welch ‚‚was more vocal in the meetings and
stuff than some of the people™™ (Tr. 247). I regard this as corrobora-
tion of Welch™s testimony that Shepherd saw him distributing union
materials.2Barry, who testified at the hearing in this matter, was not askedabout this alleged incident.3It is not clear that McGill mentioned Welch™s name to Shepherdor that Shepherd saw Welch talking to McGill just before McGill
came to him (Tr. 37Œ39).They also allege that Aminco violated Section 8(a)(1) onJune 14, 1995, in threatening to impose stricter discipline
standards on probationary employees, approximately 3 weeks
after the Charging Party™s successful organizing campaign.The Respondent contends that Welch was fired solely forpoor attendance and engaging in horseplay at work. It also
denies that it made a threat as alleged, on June 14, 1995.
This matter was tried before me on September 16, 1996, in
Meadville, Pennsylvania. For the reasons stated below, I find
that the General Counsel has established the violations set
forth in the complaint.FINDINGSOF
FACTI. JURISDICTIONThe Respondent, a corporation, manufactures racks used inthe automobile industry at its facility in Meadville, Pennsyl-
vania, where it annually sold and shipped goods valued in
excess of $50,000 directly to points outside the State of
Pennsylvania. The Respondent admits and I find that it is an
employer engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act and that the Union is a
labor organization within the meaning of Section 2(5) of the
Act.II. THEDISCHARGEOFJOSEPHWELCH
Joseph Welch began working at Aminco™s Meadville,Pennsylvania plant on January 26, 1995, as a welder on an
assembly line. All new hires at Aminco serve a probationary
period of 90 working days. At the end of this period, an em-
ployee who is made permanent is entitled to medical insur-
ance, a company uniform, and in some cases receives a mod-est raise in salary.In late March or early April 1995, the Charging Party (theUE) commenced an organizing campaign at the Respondent™s
plant. Welch signed an authorization card and took an active
role in the campaign, which culminated in the Union prevail-
ing in an NLRB election conducted on May 26, 1995.Many of the activities engaged in by Welch were also en-gaged in by many, and possibly a majority of the 40Œ45 em-
ployees at the plant (Tr. 19). These included wearing union
buttons on his welding vest, union stickers on his welding
hood, wearing a UE baseball cap (backwards) under his
welding hood, and for a week, a union T-shirt over his weld-
ing vest.However, Welch was 1 of about 8 or 10 employees whoregularly attended union organizational meetings which were
held in the plant lunchroom in the middle of the workday
(Tr. 114Œ116). He was also 1 of 8Œ10 employees who regu-
larly distributed prounion materials at the plant gate before
and after work (Tr. 19Œ20, 58, and 115). Moreover, Welch
was the only probationary employee who regularly attended
organizational meetings and distributed material at the gate
(Tr. 88, compare names at Tr. 119Œ120 with those at Tr.
128Œ129 and in R. Exhs. 8 and 9). Plant Manager Steve
Shepherd, the individual who fired Welch on June 7, ob-
served him distributing these materials on approximately 15Œ
20 occasions and often glared at Welch, indicating his dis-
pleasure at Welch™s activity (Tr. 19Œ20).1On May 5, 1995, Welch and fellow employee BrettCunningham were playfully pushing and shoving each other
at the assembly line. They were observed by Plant Manager
Steve Shepherd who issued both employees written discipli-
nary warnings (G.C. Exh. 3 and R. Exh. 7). This is the only
negative feedback Welch received during his employment at
Aminco, prior to June 7, 1995. The feedback he received re-
garding the quality of his work from his foremen, Ben Lewis
and Ron McGill, was complimentary (Tr. 27Œ28).Shepherd testified that he observed Welch and employeeTodd Barry pushing each other on the assembly line on or
about May 24, 1995 (Tr. 234Œ236). Welch denies that such
an incident occurred (Tr. 37). I credit Welch. Shepherd said
nothing to either employee (Tr. 234Œ235). Given the fact that
Barry was a line leader and therefore entrusted with some
degree of responsibility by the Respondent, I think it unlikely
that Shepherd would ignore conduct by Welch and Barry that
posed a threat to employees or the Respondent™s property.2Welch missed work on three occasions between January26 and June 7, 1995. On March 10, Welch™s wife was treat-
ed at a hospital for pregnancy complications. Welch followed
the Respondent™s procedures in calling once before his shift
and leaving a message on an answering machine. As required
by these rules, he also called back later to explain to Fore-
man Lewis the reason for his absence (Tr. 29Œ31). On March
31, he missed work due to the flu or a cold and followed
the same procedure (Tr. 31Œ32). On April 21, Welch™s wife
was treated at the hospital again. Welch left a message on
the Respondent™s answering machine informing management
that he was at the hospital. He did not call later to talk toa supervisor (Tr. 32Œ33). Prior to June 7, nothing was said
to Welch by management concerning these absences and he
was never reprimanded for failing to call a second time on
April 21. Nevertheless, Welch™s daily attendance record indi-
cates these absences as well a failure to call in on April 21.
It also indicates that Welch was late to work on April 13 and
27, 1995 (G.C. Exh. 2 and Tr. 206Œ207).On June 7, 1995, shortly after noon, a forklift driver hita gas line at the plant, causing a small fire. The plant was
evacuated. A half hour to an hour later, employees were told
to return to work. Welch and several other employees dis-
cussed their concern that the Respondent had not tested the
plant atmosphere for gas. Welch then approached his fore-
man, Ron McGill, and stated that the plant should be tested
for gas. McGill went to Plant Manager Steve Shepherd, who
paced around in an angry manner (Tr. 37Œ39).3The recorddoes not reflect whether gas tests were performed; the em-
ployees returned to work.At about 2 p.m. Welch approached Shepherd and asked ifhe could have the performance review that would allow him
to become a permanent employee (Tr. 40). Welch asked
other supervisors for his review previously. He was under the
erroneous impression that the probationary period was 90VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00393Fmt 0610Sfmt 0610D:\NLRB\324.051APPS10PsN: APPS10
 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4McGill was apparently asked to attend the June 7 meeting withShepherd and Welch so that he could escort Welch to his locker
afterwards (Tr. 44, 223 and 240Œ241).5Employees Chuck Fuller and Todd Barry testified with regard tothis statement. Since McGill did not testify and there is no contradic-
tory evidence, I conclude that the statement by McGill was made as
Fuller and Barry testified.6Other probationary employees openly supported the Union. How-ever, no other probationary employee passed out union leaflets at the
gate or regularly attended organizing meetings.calendar days, rather than 90 working days. June 7 was onlyhis 81st day on the job.Shepherd responded by saying that there weren™t going tobe any reviews at this time ‚‚because of all the union bullshit
going on™™ (Tr. 41). However, at the end of the shift he sum-
moned Welch to his office. Shepherd told Welch that he was
discharging him because of his poor attendance. He did not
mention the horseplay warning or Welch™s failure to call in
a second time on April 21. Foreman Ron McGill was present
at this meeting but apparently said nothing (Tr. 43Œ46, 220Œ
223, 244 and R. Exh. 10). There is no indication that Shep-
herd consulted McGill or any other supervisor in deciding to
terminate Welch, although this was his normal practice (Tr.
217, 220Œ221, 224, and 239).4Many probationary employees were involuntarily termi-nated by the Respondent. However, all of these employees
except for Welch, had committed significant violations of the
Respondent™s attendance rules, been insubordinate, or had
demonstrated unsatisfactory work performance immediately
before their discharge (Tr. 230Œ235).The June 14, 1995 Threat to Impose Stricter Standardson Probationary EmployeesOn June 14, 1995, Foremen Ben Lewis and Ron McGillconducted a meeting with the plant™s line leaders, which has
held every Wednesday. Somebody mentioned Welch™s dis-
charge. McGill responded that since the employees got the
Union, henceforth probationary employees who ‚‚fucked up™™
once would be terminated (Tr. 95Œ97, 124Œ125).5The meet-ing then broke up.Analysis and ConclusionsA. Alleged 8(a)(3) ViolationPursuant to Wright Line, 251 NLRB 1083 (1980), enfd.662 F.2d 899 (1st Cir. 1981), the General Counsel must
demonstrate in all discrimination cases that protected con-
certed activity or union activity was a substantial factor in
the employer™s adverse personnel decision. Then the burden
shifts to the employer to prove that the same action would
have taken place regardless of the protected conduct.In the instant case the General Counsel has shown that Jo-seph Welch engaged in union activity. He signed a union au-
thorization card, wore the Union™s insignia conspicuously,
handed out union leaflets at the plant gate, and attended all
the Union™s organizational activities. It is uncontroverted that
the Respondent was aware of Welch™s activities in the
Union™s organizing campaign. Steve Shepherd, the plant
manager, who fired Welch, observed him at the plant gate
and was aware that Welch was more active in the Union™s
organizing drive than some other employees (Tr. 247).Welch™s activities with regard to the gas leak a few hoursbefore his discharge were concerted, Walter Brucker & Co.,273 NLRB 1306, 1307 fn. 8 (1984), and Myers Industries,281 NLRB 882 (1986), but have not shown to have beenprotected under the Act. The General Counsel has not met
its burden set forth by the Board in Amelio™s, 301 NLRB 182(1991), of showing that the Respondent was aware of the
concerted nature of Welch™s complaint.Nevertheless, Shepherd™s reaction to the gas leak is rel-evant to assessing the relationship between Welch™s union
activity and his discharge. Shepherd™s angry pacing about
after being informed of employees™ hesitancy to return to
work and his remark to Welch about ‚‚all the union bullshit
going on™™ demonstrates that the events surrounding the gas
leak had at the very least rekindled Shepherd™s hostility to
the Union and its activities.Welch™s discharge only 2 weeks after the Union™s successin the NLRB election is close enough in time to draw the
inference that Welch™s union activities played a substantialrole in his discharge. This is particularly so when the paucity
of nondiscriminatory reasons for the discharge is considered.
However, the reawakening of Shepherd™s hostility toward the
Union on June 7 makes the inference even stronger. Finally,
Foreman McGill™s threat on June 14, 1995, of stricter stand-
ards for probationary employees also indicates that the Re-
spondent™s management harbored a substantial degree of ani-
mus toward the Union at least 3 weeks after the NLRB elec-
tion.B. Respondent™s CaseAminco argues that Welch was fired for his poor attend-ance record, his failure to follow company procedure when
informing the company about one absence and horseplay.
The Respondent also contends that no inference of discrimi-
nation can be drawn from Welch™s termination, because he
was a probationary employee. Many other probationary em-
ployees were terminated for similar reasons. Aminco also ar-
gues that as no disciplinary action was taken against any
other union activists, antiunion motivation cannot be inferred
with regard to Welch™s discharge.I conclude that the General Counsel™s case is in no wayundercut by the absence of evidence that Aminco discrimi-
nated against any other union adherents, see Nachman Corp.v. NLRB, 337 F.2d 421, 423Œ424 (7th Cir. 1964). This is par-ticularly true in the instant case in that Welch was one of
the 8Œ10 employees most active in the union organizing
campaign and the only probationary employee among these
activists.6As such he was much more vulnerable to retalia-tion than other employees who vigorously participated in the
campaign. Aminco™s procedure in determining whether to re-
tain or discharge an employee at the end of the probationary
period provided an opportunity to retaliate against Welch that
it did not have with regard to the other union activists.Welch™s status as a probationary employee underlies amajor element of the Respondent™s contention that his dis-
charge was nonretaliatory. However, the only relevance of
Welch™s status to this case is the opportunity it provided to
Aminco for retaliation. There is no evidence that the Com-
pany had different disciplinary standards for probationary
employees as opposed to permanent employees. In the ab-
sence of such evidence, I conclude that the same standardsVerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00394Fmt 0610Sfmt 0610D:\NLRB\324.051APPS10PsN: APPS10
 395AMINCO7The Respondent objected at hearing and in its brief (Br. 10Œ12)to my consideration of any evidence relating to events after Welch™s
discharge. The Respondent is correct that ‚‚[a]n employer™s motives
must be tested at the time of an employee™s termination, not after-
wards.™™ However, it does not follow that anything that happened
after the termination is irrelevant to discerning those motives. For
example, if an employee is discharged for violation of a company
rule, it is relevant if a week after this termination, the employer
knowingly ignored the rule in the case of another employee who did
not engage in protected activity. In the instant case, it is relevant to
discerning Aminco™s motives in discharging Welch that shortly
thereafter it made employees permanent who had attendance records
no better than Welch™s. This evidence, however, played a very minor
role in my conclusion that Aminco violated Sec. 8(a)(3).Cases in which the Board has relied on postdiscrimination eventsto establish a violation include South Nassau Communities Hospital,262 NLRB 1166, 1173 (1982), and Lynn™s Trucking Co., 282 NLRB1094, 1097 (1987). In South Nassau Communities Hospital theBoard relied on the fact that an employee received only an oral rep-
rimand the day after two union supporters received written warnings
for the same conduct.of conduct applied to Welch as to permanent employees,Cagus Asphalt, 296 NLRB 785 (1989), and Fieldcrest Can-non, Inc., 318 NLRB 470, 532Œ534 (1995).The Respondent is unable to point to any objective stand-ard for its discharge of Welch (Tr. 170 and 225). There is
no specific number of absences or incidents of tardiness thatAminco regards to be grounds for termination. Indeed, the at-
tendance records of three other probationary employees, who
became permanent in the summer of 1995, were no better
than Welch™s (G.C. Exhs. 4, 5, and 6 and Tr. 177Œ202). Two
of these employees, John Duralia and Andrew Humes, also
failed to comply with Aminco™s call-in procedures at least
once during their probationary period.7Moreover, Welch appears to have had valid reasons for hisabsences. The fact that management never chastised Welch
for his attendance record prior to June 7 leads me to con-
clude that its reliance on it for his discharge is pretextual.
Similarly, Welch™s failure to call in a second time on April
21 was never made an issue by Aminco until it discharged
him. Given the fact that Welch effectively informed his su-
pervisors of his absence and the reasons for his absence, his
departure from the Respondent™s procedure had no adverse
effect on Aminco™s operations. I conclude that reliance on
this delict to justify his termination is also pretextual.Finally, the Respondent relies on the fact that Welch re-ceived a written warning for horseplay on May 5. I find this
to be pretextual for a number of reasons. First, Steve Shep-
herd told Welch on June 7, that he was being terminated for
poor attendance; he said nothing at all about horseplay. Sec-
ond, Aminco™s shop rules list a number of offenses which
are deemed to be grounds for immediate dismissal. Horse-
play is not one of the offenses listed (Tr. 176). Indeed, these
rules state that the disciplinary action for a first offense of
horseplay is a written warning (R. Exh. 3, pp. 1 and 3Œ4).Thus, termination of Welch for horseplay is inconsistent withthe Respondent™s own rules.The Respondent also failed to follow its normal proce-dures in determining whether to make Welch a permanent
employee or terminate him. Shepherd testified that his nor-
mal procedure is to discuss the employee with his supervisor
(Tr. 217). It is evident that he did not do this in Welch™s
case, but rather fired him without asking anyone else™s opin-
ion (Tr. 171, 220Œ221, and 239).In the month prior to Welch™s discharge there were noblemishes on his employment record. This fact alone makes
it difficult to credit the Respondent™s contention that it fired
him for these delicts on June 7, 1995. All other probationary
employees who were involuntarily terminated by Aminco
had committed some work-related transgression immediately
before their discharge (Tr. 230Œ235).C. The Respondent Violated Section 8(a)(1) inthreatening to Impose More Stringent Standards onProbationary EmployeesSupervisor McGill at the leadmen™s meeting on June 14,1995, stated that since Aminco employees had got their
Union, any probationary employees who ‚‚fucked up™™ once
would be terminated. This remark was coercive in light of
Joseph Welch™s discharge a week earlier. McGill™s statement
would tend to intimidate employees, particularly probationary
employees, from exercising their rights under the Act. I,
therefore, conclude that the Respondent violated Section
8(a)(1) as alleged.CONCLUSIONSOF
LAW1. By discharging Joseph Welch because of his union ac-tivity, the Respondent has engaged in unfair labor practices
affecting commerce within the meaning of Section 8(a)(1)
and (3) and Section 2(6) and (7) of the Act.2. By threatening to impose stricter standards on proba-tionary employees at the leadman™s meeting of June 14,
1995, the Respondent violated Section 8(a)(1).REMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and to take certain affirmative action designed to
effectuate the policies of the Act.The Respondent, having discriminatorily discharged JosephWelch, must offer him reinstatement and make him whole
for any loss of earnings and other benefits, computed on a
quarterly basis from date of discharge to date of proper offer
of reinstatement, less any net interim earnings, as prescribed
in F.W. Woolworth Co
., 90 NLRB 289 (1950), plus interestas computed in New Horizons for the Retarded, 283 NLRB1173 (1987).[Recommended Order omitted from publication.]VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00395Fmt 0610Sfmt 0610D:\NLRB\324.051APPS10PsN: APPS10
